Citation Nr: 1331172	
Decision Date: 09/27/13    Archive Date: 10/01/13

DOCKET NO.  10-09 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for a respiratory disability, to include influenza and tuberculosis, to include as secondary to Agent Orange exposure.

2.  Entitlement to service connection for a kidney disability.

3.  Entitlement to service connection for a liver disability.

4.  Entitlement to service connection for a skin disability, to include tumors of the skin, to include as secondary to Agent Orange exposure.

5.  Entitlement to an apportionment in excess of $600.00, and entitlement to retroactive benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

F. Yankey, Counsel


INTRODUCTION

The Veteran served on active duty from October 1967 to September 1969.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a rating decision and administrative decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

In September 2011, the Veteran withdrew his request for a Board hearing.  He has not requested that the hearing be rescheduled.  Therefore, his request for a hearing is considered withdrawn.  See C.F.R. §20.702(d) (2012).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board regrets further delay in this case, but finds that a remand is necessary to allow for additional evidentiary development.  

In a March 2010 statement, the Veteran reported that both his military records and civilian records were incomplete, and requested that his military records be reconstructed.  The Board notes that there are service treatment records dated from 1967 to 1969 associated with the claims file.  However, there are no service personnel records, other than the Veteran's DD-214, currently associated with the claims file.  As such, there is a possibility that there may also be service treatment records missing from the file.  There is no evidence in the record that the RO has attempted to obtain any missing records.  In order to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration, an attempt should be made to obtain the Veteran's complete service treatment records and complete service personnel records, and to associate them with the claims file.

The Veteran also reported that he had undergone a skin biopsy in approximately June 2009 (9 months prior), and that between 1970 and 1973, he sought treatment at the VA Medical Center in Miami, Florida or Fort Lauderdale, Florida.  There are no records of a skin biopsy in June 2009 or records of treatment at the VA Medical Center in Miami or Fort Lauderdale, Florida currently associated with the claims file.  The procurement of potentially pertinent medical records referenced by the Veteran is required.  As it appears that there may be available medical records that are not associated with the claims folder, a remand is required.  See 38 C.F.R. § 3.159(c)(1).  The provisions of 38 C.F.R. § 3.159(c) provide that VA will make as many requests as are necessary to obtain relevant records from a Federal department or agency.  38 C.F.R. § 3.159(e).  If VA is unable to obtain such records, VA must provide the claimant with oral or written notice of that fact.  The notice must contain various information, including an explanation of the efforts VA made to obtain the records and a description of any further action VA will take regarding the claim.  38 C.F.R. § 3.159(e).  

The November 2009 decision on appeal granted a special apportionment of the Veteran's VA disability benefits on behalf of his wife, S.B., in the amount of $600.00 per month.  The record contains no information pertaining to the finances of the Veteran since August 2009, a period of more than four years.  At that time, he submitted a Form 21-0788, Information Regarding Apportionment of Beneficiaries Award, which included an income and net worth statement and a monthly living expense statement.  The record contains no information pertaining to the finances of the Veteran's wife, S.B., since June 2010, a period of more than three years, at which time, she also submitted a Form 21-0788, Information Regarding Apportionment of Beneficiaries Award, which included an income and net worth statement and a monthly living expense statement.  The Veteran's disability compensation has increased significantly since that time.  See February 2010 rating decision (showing that the Veteran's combined evaluation increased from 0 percent to 100 percent).  As the record does not accurately reflect the current financial status of the Veteran and possibly his wife, S.B., a remand is necessary to obtain updated financial status reports.

Accordingly, the case is REMANDED for the following action:

1.  Contact the National Personnel Records Center (NPRC), Records Management Center (RMC) and any other appropriate location, to request the complete service treatment records and service personnel records pertaining to the Veteran's service from the period of U.S. Army active duty from October 1967 to September 1969.  All attempts to obtain the records must be documented in the claims file and must be performed in accordance with 38 C.F.R. § 3.159(c)(2).  If no such records exist, or they are otherwise unavailable, the claims file should be documented accordingly. 

2.  The RO should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his claimed respiratory disability, skin disability, including tumors, kidney disability and liver disability.  After acquiring this information and obtaining any necessary authorization, the RO should obtain and associate these records with the claims file. 

The RO should also obtain any records of treatment for the Veteran from the VA Medical Center in Miami, Florida or Fort Lauderdale, Florida, dated from 1970-1973.  

3.  After completion of the above development, review the claims file and undertake any further development indicated.  This shall include, if deemed necessary, affording the Veteran an appropriate VA examination to determine the nature, extent, onset, and etiology of any respiratory disability, skin disability, kidney disability, or liver disability found to be present.

4.  Contact the Veteran and his wife, S.B., and request that they each submit updated financial status reports.  Any financial status questionnaire provided for completion should request detailed information regarding current sources of income and expenses.  The parties should also be asked to identify all types of welfare assistance from any State government, to include both cash assistance and assistance in any other form including housing, food stamps, and payment of medical expenses.

5.  Then readjudicate the claims on appeal.  If any benefit sought on appeal is not granted, the Veteran and his representative shall be provided with a supplemental statement of the case and afforded a reasonable opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

